DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022  has been entered. 
2.2.    Applicant's Amendment to Claims and Remarks filed on July 1,  2022 is/are acknowledged.
2.3.    Claim 18 has been canceled. Claims 5, 9-10,12-15 and 19 have been withdrawn. Claim 1 was amended to specify that diacid (AR) "  selected from the group consisting of phthalic acid, isophthalic acid, and terephthalic acid". Support for this limitation was found in canceled Claim 18.  Claim 4 has been amended in order to comply with Claim 1 with respect to AR selection. Therefore, no New Matter has been added with instant Amendment. 
2.4.    Thus, Claims 1- 4, 6-8, 11, 16-19 and 20 are active and will be examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.       Claims 1-4,6-8,11,16-19 and 20 are rejected under 35 U.S.C. 103 as obvious over Terado (US 5,914,381).
5.1.    Regarding Applicant's Claims 1-4,6-8,11,16-19 and 20, Terado disclosed branched (star–shaped) polymer of hydroxycarboxylic acid obtained by polycondensation of component (A) and component (B), wherein component (A) is a hydroxycarboxylic acid, for example, Glycolic acid (GA) as a second choice (see col.5, ln. 4-10) and component (B as b-3) in combination with component (C as c-1), wherein b-3 is a polyhydric alcohol having three or more hydroxyl groups – same as component (iii) of Applicant's claim 1, and component c-1 is polycarboxylic acid having two or more carboxyl groups, which for example, terephthalic acid( see Terado col.7, ln.1-4), – this read on component iv – for diacid AR of Applicant's Claims 1(see col.4, ln. 5-25). Note that other components – ii and v for are optional components.
5.2.    According to Terado, the amount of components B and C used in preferable range from 0.005 to 5 wt% based on weight of polymer of component A and ratio of B to C is about 1 to 2 (see col. 8, ln. 15 – 20).  In this respect, note that according to Example 1 of Applicant's Specification, the sum of weight of IA (isophthalic acid) and TMP (Trimethylolpropane) is 3.441 and 1.852 = 5.3 g or about 0.7 wt% (5.3 /750 x 100). 
          Thus, Terado teaches PGA polymer, wherein same components used in same (overlapping) amounts as it required by Applicant's claim 1. For this reason, Terado renders obvious   Applicant's claimed subject matter as established in the art: "In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior
art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976).
Therefore, it would be expected that same basic polymer taught by Terado, wherein same components are present in same ranges, will have same properties as claimed by Applicant in Claims 6, 7, 8 and 20.
5.3.    Regarding Claims 2 and 16 note that Terado teaches that two or more hydroxyacids can be used in combination, for example Lactic acid (which can be present in any isomeric form, including D-isomer or L-isomer or racemic mixture – see col.5, ln. 19-24) in and Glycolic acids (see col.5, ln. 4-12). However, in view of limitations of Claim 1, which stated that second hydroxyacid is optional and may be present in amount of "at most 5 mol%"- which read on 0(zero) mole%, than it is clear that limitations of Claim 2 is met by Terado. 
5.3.    Regarding Claims 3 and 17 see Terado col 6, ln.37-42 – note that glycerol is a first choice of triols mentioned by Terado. 
5.4.    Regarding Claim 11 see Terado col.5, ln. 24-30.
Response to Arguments
6.       Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
6.1.    Applicant's arguments based on:
a)  alleged deficiency of Terado; and  b) alleged presence of unexpected results;
6.2.    Regarding argument (a) Applicant stated that: " Terado teaches a degradable polymer and that the degradable polymer is obtained by the combination of a star-shaped polymer which is obtained by dehydration condensation of hydroxycarboxylic acid with polycarboxylic acid or anhydride thereof having three and more carboxyl groups or aliphatic polyhydric alcohol having three and more hydroxyl groups as a base
compound, with aliphatic polyhydric alcohol having two and more hydroxyl groups or polycarboxylic acid or anhydride thereof having two and more carboxyl groups. See Terado, column 1, lines 6-17. Specifically, Terado identifies three components (components (A)-(C)) that are subjected to dehydration condensation.... the Examiner alleges that component (A) is a hydroxycarboxylic acid,  for example glycolic acid as a second choice. Applicant respectfully disagrees with the Examiner's assertion for at least the following reasons"... " Furthermore, Applicant notes that in Terada only lactic acid and lactide are preferred and exemplified".
          In response for this Applicant's argument note that Terado ( see col.5, ln.1-10) clearly stated that : " Specific hydroxycarboxylic acids which are suited for the invention include, for example, lactic acid, glycolic acid...". Regarding "preferred choice" note that as it established in the art : "  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
6.3.    Applicant also argue that : " Similarly, in Terado compound (C) is one or more compound selected from (c-1), (c-2), and (c-3). See Terado, in col. 4, In 15-28. On the other hand, amended claim 1 recites diacid (AR) selected from phthalic acids, isophthalic acid, and terephthalic acid. Even if compound (C) is selected from (c-1) i.e. polycarboxylic acid having two or more carboxyl groups, the possibilities are
numerous. Furthermore, the combination of glycolic acid and diacid (AR) selected from phthalic acids, isophthalic acid, and terephthalic acid as recited in the present claims, is not disclosed or suggested by Terado" and " Terado's examples do not use either
of the presently claimed monomers: glycolic acid, or an aromatic diacid, much less the combination of glycolic acid and diacid (AR) selected from phthalic acids, isophthalic acid, and terephthalic acid specifically."
          In response for this argument note that Terado clearly stated that terephthalic acid can be used as dicarboxylic acid: " Specific cyclic compounds which can be used in the invention include, for example, cyclohexanedicarboxylic acid and other alicyclic dicarboxylic acids; terephthalic acid.." – again this compound is second named choice of dicarboxylic acids. In addition, note that as established in the art : " The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968))- therefore this Applicant argument is not persuasive. 
6.4.    Applicant also argue that : " according to Terado the number of carboxylic acid groups of (C) is between 0.004 to 9.14 % with respect to the number of hydroxyl
groups of glycolic acid (A). This range is far larger than the range disclosed in claim 1 which is 0.050 to 0.750 % and which provides polymer PGA having unexpected properties" and stated that " the only use of only the use of aromatic diacid such as isophthalic acid in examples 1 and 2 allows for the production of branched PGA having melt viscosity ranging from 400 to 800 Pa x sec (specifically 721 Pa x sec), when measured according to ASTM D4440-08.." at a shear rate of 10 sec-1 and at a temperature of 260°C and having acceptable shear thinning.."
          In response for this argument note that melt viscosity of branched polyester will obviously depend on at least 3 parameters : Molecular weight and branching structural features and amount of them ".  It is noted that Examples 1 and 2 have different amounts of branching agents in comparison to Example 3 , Examples 4 and 5 have additional components as Lactic acid and Diglycolic acid ( dicarboxylic acid)  in different mole ratio than Example 2 with respect to dicarboxylic acid as Isophthalic acid,  and all examples have some amount of monocarboxylic acid as stearic acid , which is optional component of Claim 1, which renders Applicant's arguments not commensurate with scope of Claim 1. Therefore, proper conclusion about presence of " unexpected results" associated with use of Isophthalic acid in comparison with Terephthalic acid – this acid disclosed by Terado- cannot be supported.  In addition, see Response to Applicant's arguments in preceding Office action mailed to Applicant on March 1, 2022.  
Therefore, at least for reasons above  Applicant's arguments were  found unpersuasive and  the Rejection over Terado is maintained.
          Conclusion
                             THIS ACTION IS NOT  MADE FINAL.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit  https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/
Examiner, Art Unit 1763       


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765